Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    PALM BEACH DIVISION
                             Case No. ____________________________

  MARIA GRANADOS, JUANA GRANADOS,                     )
  JULIA M. GRANADOS-SANTOS, and other                 )
  similarly situated individuals,                     )
                                                      )
                    Plaintiffs,                       )
                                                      )
  v.                                                  )
                                                      )
  PALM COAST BUILDING                                 )
  MAINTENANCE, INC. and DARYL CRUPI,                  )
                                                      )
                   Defendants.                        )
                                                      )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs, MARIA GRANADOS, JUANA GRANADOS, JULIA M. GRANADOS-

  SANTOS (collectively referred to as “Plaintiffs”) and other similarly situated individuals, sue the

  Defendants, PALM COAST BUILDING MAINTENANCE, INC. and DARYL CRUPI

  (collectively the “Defendants”), and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid minimum wages and

  retaliatory discharge under the laws of the United States.

         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

  201-219 (Section 216 for jurisdictional placement) (“the Act”).




                                      www.saenzanderson.com
                                                                                                   1
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 2 of 14




                                                VENUE

            3.    Plaintiffs are residents of Broward County, Florida.         Plaintiffs are covered

  employee for purposes of the Act.

            4.    Defendant PALM COAST BUILDING MAINTENANCE, INC. (individually the

  “Corporate Defendant”) and Defendant DARYL CRUPI (individually the “Individual

  Defendant”), are a Florida company and a Florida resident, respectively, having their main place

  of business in Palm Beach County, Florida, and at all times material hereto were and are engaged

  in interstate commerce. The Individual Defendant, upon information and belief, resides in Palm

  Beach, Florida.

                COUNT I: WAGE AND HOUR VIOLATION BY
  PALM COAST BUILDING MAINTENANCE, INC. (MINIMUM WAGE VIOLATIONS)

            5.    Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1-4

  above as if set out in full herein.

            6.    This action is brought by Plaintiffs and those similarly situated to recover from the

  Corporate Defendant unpaid minimum wage compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201

  et seq.

            7.    Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b). The Corporate

  Defendant is and, at all times pertinent to this Complaint, was engaged in interstate commerce.

            8.    At all times pertinent to this Complaint, the Corporate Defendant operates as an

  organization which sells and/or markets its services and/or goods to customers from throughout

  the United States and also provides its services for goods sold and transported from across state




                                        www.saenzanderson.com
                                                                                                     2
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 3 of 14




  lines of other states, and the Corporate Defendant obtains and solicits funds from non-Florida

  sources, accepts funds from non-Florida sources, uses telephonic transmissions going over state

  lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees.

         9.       Upon information and belief, the annual gross revenue of the Corporate Defendant

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiffs and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

  requirements.

         10.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiffs

  and those similarly situated were and/or are engaged in interstate commerce for the Corporate

  Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

  The Corporate Defendant is a cleaning company and, through its business activity, affects

  interstate commerce. The Plaintiffs’ work for the Corporate Defendant likewise affects interstate

  commerce.

         11.      Plaintiffs were each employed by the Corporate Defendant as housekeepers or

  cleaning staff for the Corporate Defendant’s business. Each held identical positions.

         12.      29 U.S.C. § 206 (a) (1) states "... an employer must pay a minimum wage of

  $5.15/hr to an employee who is engaged in commerce...” [29 U.S.C. § 206 (a) (1)]". On July 24,

  2007 Federal minimum wage was raised to $5.85/hr. On July 24, 2008, Federal minimum wage

  was raised to $6.55/hr. On July 24, 2009, Federal minimum wage was raised to $7.25/hr.




                                      www.saenzanderson.com
                                                                                                    3
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 4 of 14




         13.      The Act provides minimum standards that may be exceeded, but cannot be waived

  or reduced. Employers must comply, for example, with any Federal, State or municipal laws,

  regulations or ordinances establishing a higher minimum wage or lower maximum workweek than

  those established under the Act. 29 C.F.R. § 541.4.

         14.      In Florida, the applicable minimum wage rates are as follows:

               a. 2017 = $8.10 per hour.

               b. 2018 = $8.25 per hour.

               c. 2019 = $8.46 per hour.

               d. 2020 = $8.56 per hour.

                                           Maria Granados

         15.      While employed by the Corporate Defendant, Plaintiff MARIA GRANADOS

  (“Maria G.”) worked approximately an average of 20 hours per week.

         16.      Maria G.’s schedule was from 6 p.m. to 10 p.m., 5 days per week.

         17.      Maria G. worked for the Corporate Defendants from Feb 2018 to during or around

  July 2020.

         18.      During her last weeks of employment, the Corporate Defendant did not pay Maria

  G. at all for four (4) compensable weeks, or for eighty (80) hours of compensable work.

         19.      Maria G. was employed as a housekeeper or cleaning staff performing the same or

  similar duties as that of those other similarly situated cleaning personnel whom Maria G. observed

  working along her side.

         20.      Maria G. seeks to recover unpaid minimum wages accumulated from the date of

  hire and/or from 3 (three) years preceding the date of the filing of this Complaint.




                                       www.saenzanderson.com
                                                                                                  4
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 5 of 14




         21.       Prior to the completion of discovery and to the best of Maria G.’s knowledge at the

  time of the filing of this Complaint, Maria G.’s good faith estimate of unpaid minimum wages is

  as follows:

         a. Actual Damages: $8.56 (hourly pay) x 20 (unpaid hours worked) x 4 (weeks) =

                $684.80

         b. Liquidated Damages: $684.80

         c. Total Damages: $1,369.60 plus reasonable attorneys’ fees and costs of suit.

         22.       At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Maria G. and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the correct minimum

  wage rate. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendant who are and who were subject to

  the unlawful payroll practices and procedures of the Corporate Defendant and were not paid their

  full minimum wages.

         23.       The Corporate Defendant knew and/or showed reckless disregard for the provisions

  of the Act concerning the payment of minimum wage wages and remains owing Maria G. and

  those similarly situated these minimum wages since the commencement of Maria G.’s and those

  similarly situated employees’ employment with the Corporate Defendant as set forth above, and

  Maria G. and those similarly situated are entitled to recover double damages.

         24.       The Corporate Defendant never posted any notice, as required by Federal Law, to

  inform employees of their federal rights to minimum wage payments.




                                        www.saenzanderson.com
                                                                                                    5
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 6 of 14




         25.     The Corporate Defendant willfully and intentionally refused to pay Maria G.

  minimum wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these minimum wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         26.     Maria G. has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                            Juana Granados

         27.     While employed by the Corporate Defendant, Plaintiff JUANA GRANADOS

  (“Juana G.”) worked approximately an average of 20 hours per week.

         28.     Juana G.’s schedule was from 6 p.m. to 10 p.m., 5 days per week.

         29.     Juana G. worked for the Corporate Defendants from about May 2019 to during or

  around December 2019.

         30.     During her last weeks of employment, the Corporate Defendant did not pay Juana

  G. at all for 4 compensable weeks, or for 80 hours of compensable work.

         31.     Juana G. was employed as a housekeeper or cleaning staff performing the same or

  similar duties as that of those other similarly situated cleaning personnel whom Juana G. observed

  working along her side.

         32.     Juana G. seeks to recover unpaid minimum wages accumulated from the date of

  hire and/or from three (3) years preceding the date of the filing of this Complaint.

         33.     Prior to the completion of discovery and to the best of Juana G.’s knowledge at the

  time of the filing of this Complaint, Juana G.’s good faith estimate of unpaid minimum wages is

  as follows:




                                       www.saenzanderson.com
                                                                                                  6
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 7 of 14




         a. Actual Damages: $8.56 (hourly pay) x 20 (unpaid hours worked) x 4 (weeks) =

               $684.80

         b. Liquidated Damages: $684.80

         c. Total Damages: $1,369.60 plus reasonable attorneys’ fees and costs of suit.

         34.      At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Juana G. and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the correct minimum

  wage rate. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendant who are and who were subject to

  the unlawful payroll practices and procedures of the Corporate Defendant and were not paid their

  full minimum wages.

         35.      The Corporate Defendant knew and/or showed reckless disregard for the provisions

  of the Act concerning the payment of minimum wage wages and remains owing Juana G. and

  those similarly situated these minimum wages since the commencement of Juana G.’s and those

  similarly situated employees’ employment with the Corporate Defendant as set forth above, and

  Juana G. and those similarly situated are entitled to recover double damages.

         36.      The Corporate Defendant never posted any notice, as required by Federal Law, to

  inform employees of their federal rights to minimum wage payments.

         37.      The Corporate Defendant willfully and intentionally refused to pay Juana G.

  minimum wages as required by the laws of the United States as set forth above and remains owing




                                      www.saenzanderson.com
                                                                                                   7
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 8 of 14




  Plaintiff these minimum wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         38.      Juana G. has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                            Julia Granados

         39.      While employed by the Corporate Defendant, Plaintiff JULIA GRANADOS (“Julia

  G.”) worked approximately an average of 20 hours per week.

         40.      Julia G.’s schedule was from 6 p.m. to 10 p.m., 5 days per week.

         41.      Julia G. worked for the Corporate Defendants from March 2019 to during or around

  April 2020.

         42.      During her last weeks of employment, the Corporate Defendant did not pay Julia

  G. at all for 4 compensable weeks, or for 80 hours of compensable work.

         43.      Julia G. was employed as a housekeeper or cleaning staff performing the same or

  similar duties as that of those other similarly situated cleaning personnel whom Julia G. observed

  working along her side.

         44.      Julia G. seeks to recover unpaid minimum wages accumulated from the date of hire

  and/or from 3 years preceding the date of the filing of this Complaint.

         45.      Prior to the completion of discovery and to the best of Julia G.’s knowledge at the

  time of the filing of this Complaint, Julia G.’s good faith estimate of unpaid minimum wages is as

  follows:

               a. Actual Damages: $8.56 x (hourly pay) x 20 (unpaid hours worked) x 4

                  (weeks) = $684.80




                                       www.saenzanderson.com
                                                                                                   8
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 9 of 14




               b. Liquidated Damages: $684.80

               c. Total Damages: $1,369.60 plus reasonable attorneys’ fees and costs of suit.

         46.      At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Julia G. and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the correct minimum

  wage rate. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendant who are and who were subject to

  the unlawful payroll practices and procedures of the Corporate Defendant and were not paid their

  full minimum wages.

         47.      The Corporate Defendant knew and/or showed reckless disregard for the provisions

  of the Act concerning the payment of minimum wage wages and remains owing Julia G. and those

  similarly situated these minimum wages since the commencement of Julia G.’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Julia G.

  and those similarly situated are entitled to recover double damages.

         48.      The Corporate Defendant never posted any notice, as required by Federal Law, to

  inform employees of their federal rights to minimum wage payments.

         49.      The Corporate Defendant willfully and intentionally refused to pay Julia G.

  minimum wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these minimum wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.




                                       www.saenzanderson.com
                                                                                                   9
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 10 of 14




          50.      Julia G. has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiffs and other similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiffs actual damages in the amount shown to be due for unpaid wages; and

          C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

          D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

          Plaintiffs and those similarly situated demand trial by jury of all issues so triable as of right.

                          COUNT II: WAGE AND HOUR VIOLATION BY
                              DARYL CRUPI (MINIMUM WAGE)

          51.      Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1-50

  above as if set out in full herein.

          52.      At the times mentioned, the Individual Defendant was, and is now, the Owner

  and/or Director of the Corporate Defendant. The Individual Defendant was an employer of

  Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. §

  203(d)], in that this defendant acted directly or indirectly in the interests of the Corporate

  Defendant in relation to the employees of the Corporate Defendant, including Plaintiffs and others




                                         www.saenzanderson.com
                                                                                                         10
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 11 of 14




  similarly situated. The Individual Defendant had operational control of the Corporate Defendant,

  was involved in the day-to-day functions of the Corporate Defendant, provided Plaintiffs with their

  work schedule, and is jointly liable for Plaintiffs’ damages.

         53.      The Individual Defendant is and was, at all times relevant, a person in control of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

  (or not to compensate) its employees in accordance with the Act.

         54.      The Individual Defendant willfully and intentionally caused Plaintiffs not to receive

  minimum wage compensation as required by the laws of the United States as set forth above and

  remains owing Plaintiffs these minimum wages since the commencement of Plaintiffs’

  employment with the Corporate Defendant as set forth above.

         55.      Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiffs and other similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

               Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiffs actual damages in the amount shown to be due for unpaid wages and

               minimum wage compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

         D. Award Plaintiffs reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.




                                        www.saenzanderson.com
                                                                                                    11
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 12 of 14




                                             JURY DEMAND

          Plaintiffs and those similarly situated demand trial by jury of all issues so triable as of right.

  COUNT III: FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
      RETALIATORY DISCHARGE OF PLAINTIFFS AGAINST DEFENDANTS

          56.     Plaintiffs MARIA G., JUANA G. and JULIA G. re-adopt each and every factual

  allegation as stated in paragraphs 1 through 55 above as if set out in full herein.

          57.     The Defendants willfully and intentionally refused to pay Plaintiffs their legally

  owed minimum wages as required by the laws of the United States and remain owing Plaintiffs

  these wages as set forth above.

          58.     29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

  or in any manner discriminate against any employee because such employee has filed any

  complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

  or has testified or is about to testify in such proceeding . . . .”

          59.     Plaintiffs complained about their unpaid minimum wages to the Defendants on

  multiple occasions up until the time of their termination.

          60.     In response, Defendants failed to pay Plaintiffs their legally earned minimum

  wages. This action of the Defendants forced Plaintiffs to resign. Defendants constructively

  discharged Plaintiffs.

          61.     Plaintiffs were constructively discharged by Defendants: Plaintiff Juana G. was

  constructively discharged during or around December 2019; Plaintiff Julia G. was constructively

  discharged during or around April 2020; and Maria G. was constructively discharged during or

  around July 2020.




                                         www.saenzanderson.com
                                                                                                         12
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 13 of 14




          62.       The motivating factors, which caused the discharge as described above, were the

  complaints seeking the payment of minimum wages from the Defendants. In other words, Plaintiffs

  MARIA G., JUANA G., and JULIA G. would not have been constructively discharged but for

  their complaints about unpaid minimum wages.

          63.       The Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C. §

  215(a)(3) and, as a direct result, Plaintiffs MARIA G., JUANA G., and JULIA G. have been

  damaged.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs MARIA G., JUANA G., and JULIA G. requests that this

  Honorable Court:

          A. Enter a judgment against the Defendants for all back wages from the date of discharge

                 to the present date and an equal amount of back wages as liquidated damages,

                 attorneys’ fees, costs, and;

          B. Reinstatement and promotion and injunctive relief prohibiting the Defendants from

                 discriminating in the manner described above, emotional distress and humiliation, and

                 pain and suffering, front wages, as well as other damages recoverable by law under 29

                 U.S.C. § 216(b).

                                                JURY DEMAND

          Plaintiffs MARIA G., JUANA G., and JULIA G. demand trial by jury of all issues so triable

  as of right.




                                           www.saenzanderson.com
                                                                                                   13
Case 9:20-cv-81917-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 14 of 14




  Dated: October 15, 2020.

                                           Respectfully submitted,

                                           By: /s/ Tanesha Blye
                                           Tanesha Blye, Esquire
                                           Fla. Bar No.: 0738158
                                           Email: tblye@saenzanderson.com
                                           Yadhira Ramirez-Toro, Esquire
                                           Fla. Bar No.: 120506
                                           Email: yramirez@saenzanderson.com
                                           R. Martin Saenz, Esquire
                                           Fla. Bar No.: 0640166
                                           Email: msaenz@saenzanderson.com

                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiffs




                              www.saenzanderson.com
                                                                               14
